218 Ga. 129 (1962)
126 S.E.2d 613
BONNER
v.
JORDAN.
21696.
Supreme Court of Georgia.
Argued June 12, 1962.
Decided July 9, 1962.
Hatcher, Smith, Stubbs & Rothschild, J. Rudolph Jones, for plaintiff in error.
Roberts & Thornton, contra.
QUILLIAN, Justice.
This is a suit brought by the seller of real estate to compel the purchaser to specifically perform the contract of sale. The contract contained the provision: "Purchaser to pay $5,500 down and secure a loan for $10,000 balance. This sale is subject to purchaser's ability to obtain this loan." The petition alleged the purchaser could obtain the loan of $10,000 but refused to accept the loan or carry out the contract.
The contract is too indefinite to be the subject of a decree for specific performance for the reason that it does not stipulate upon what terms and at what rate of interest the defendant is to obtain the loan of $10,000. Erwin v. Hardin, 187 Ga. 275 (200 SE 159); Wehunt v. Pritchett, 208 Ga. 441, 444 *130 (67 SE2d 233); Healan v. Healan, 209 Ga. 268 (71 SE2d 537); F & C Investment Co. v. Jones, 210 Ga. 635 (81 SE2d 828); Williams v. Manchester Bldg. Supply Co., 213 Ga. 99, 101 (97 SE2d 129); Duvall v. Cox, 215 Ga. 163, 164 (109 SE2d 593). See, as to the necessity of completeness of a contract to be enforced in a suit for breach of same, Williams v. Gottlieb, 90 Ga. App. 438 (1) (83 SE2d 245), and Scarborough v. Novak, 92 Ga. App. 488 (88 SE2d 800). Hence, it must be held that the trial judge erred in overruling the general demurrer to the petition.
Judgment reversed. All the Justices concur.